Citation Nr: 1729497	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-02 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right shoulder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint ("right shoulder disability") and assigned a disability rating of 20 percent.  

In a September 2014 rating decision, the RO granted a separate evaluation for degenerative arthritis of the right shoulder with an evaluation of 10 percent effective September 15, 2014.  

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been prepared and associated with the claims file.

In August 2015 and July 2016, the Board remanded the issues on appeal for further development.  

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to a June 2016 rating decision that denied entitlement to service connection for posttraumatic stress disorder and sleep apnea.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in August 2016 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected right shoulder disability.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, this case was last remanded in July 2016 so that the Veteran could be afforded VA orthopedic and neurological examinations to ascertain the current level of severity of the Veteran's right shoulder disability.  The examiner was to describe all associated symptomatology, including the Veteran's complaints of neurological impairment.  Additionally, the Board directed that the examiner was to address the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016), which requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran was afforded a VA joints examination in August 2016.  Although the examiner conducted range of motion testing for both of the Veteran's shoulders and indicated that the Veteran did not exhibit pain with weight-bearing, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, another remand for testing that complies with 38 C.F.R. § 4.59 and Correia is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran was also afforded a VA peripheral nerves conditions examination in August 2016.  The examiner indicated that the Veteran had peripheral neuropathy of the right upper extremity and mild, incomplete paralysis of the radial, median, and ulnar nerves.  However, the examiner did not provide an opinion as to whether any of the objective neurological symptoms noted upon examination were manifestations of the Veteran's service-connected right shoulder disability.  The Board further notes that the Veteran submitted an August 2016 note from a private physician, which indicated that the Veteran's right upper extremity symptoms were "likely median nerve entrapment at the wrist," but that radiculopathy could not be ruled out.  The note also indicated that the Veteran needed an EMG/NCV.  In light of the foregoing, a more definitive opinion is needed with respect to whether any of the Veteran's neurological symptoms of the right upper extremity noted on the August 2016 VA examination is at least as likely as not manifestations of his service-connected right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994).

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, during the June 2015 hearing, the Veteran reported that he retired from his job early due to his right shoulder disability.  See June 2015 Hearing Transcript.   Moreover, the February 2016 VA examiner indicated that the Veteran's right shoulder disability impacted his ability to perform occupational tasks.  This evidence indicates that the Veteran may be unemployable due to his service-connected right shoulder disability.  The Board thus finds that the evidence of record reasonably raises a claim for entitlement to a TDIU due to the Veteran's service-connected right shoulder disability.  Rice, 22 Vet. App., at 453-54.

The Board finds that the issue of entitlement to a TDIU should be considered by the RO/AMC in the first instance.  The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete a VA Form 21-8940.

Finally, a remand is required to obtain updated VA and private treatment records.  As noted above, the Veteran recently submitted a note from Proprius Health Medical Group regarding recent right shoulder treatment.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.  Additionally, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from May 2016 to the present.  

Additionally, request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for the issue on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, request authorization to obtain treatment records from the Proprius Health Medical Group.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the appellant's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right shoulder disability. 

(a)  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Specifically, if the shoulders cannot be tested on "weight-bearing," then the examiner must indicate that such testing cannot be done

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right shoulder and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated on repeated use or during flare-ups.  If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible. 

The examiner should also indicate whether the Veteran has any impairment (such as flail shoulder, false flail joint, fibrous union, dislocation, malunion, or clavicle or scapular impairment), and if so degree and/or frequency of impairment.  If there is any ankylosis of the right shoulder, specify at what degree it is ankylosed. 

(b)  The examiner should also note all neurologic abnormalities and diagnoses, particularly those documented in the August 2016 VA peripheral nerve conditions examination, and opine as to whether any diagnosed neurologic condition is a manifestation of the Veteran's right shoulder disability.  

If any neurological symptoms are deemed to be related to the Veteran's service-connected right shoulder disability, the examiner should identify the nerve(s) impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The examiner should describe the level of severity of the neurologic symptom and describe the limitation(s) caused by any identified neurologic abnormalities associated with the Veteran's service-connected right shoulder disability.  

(c) Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right shoulder disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's right shoulder disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/ARC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/ARC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to the service-connected right shoulder disability.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




